


Exhibit 10.1
NINTH AMENDMENT TO CREDIT AGREEMENT


This NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
26, 2014, is entered into by and among THE DIXIE GROUP, INC., a Tennessee
corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited liability
company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California corporation
(“Fabrica”), TDG OPERATIONS, LLC, a Georgia limited liability company, formerly
known as Masland Carpets, LLC (“TDG”; together with Dixie, Candlewick and
Fabrica, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), the
persons identified as the Lenders on the signature pages hereto (the “Lenders”),
and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement dated as of September 13, 2011, as
amended by the First Amendment to Credit Agreement dated as of November 2, 2012,
the Second Amendment to Credit Agreement dated as of April 1, 2013, the Third
Amendment to Credit Agreement dated as of May 22, 2013, the Fourth Amendment to
Credit Agreement dated as of July 1, 2013, the Fifth Amendment to Credit
Agreement dated as of July 30, 2013, the Sixth Amendment to Credit Agreement
dated as of August 30, 2013, the Seventh Amendment to Credit Agreement dated as
of January 20, 2014, and the Eighth Amendment to Credit Agreement dated as of
March 14, 2014 (as amended hereby and as the same may be further amended,
modified, supplemented, renewed, restated or replaced, the “Credit Agreement”),
among Agent, the Lenders and the Borrowers, the Lenders have made loans and
advances and provided other financial accommodations to the Borrowers; and


WHEREAS, the Borrowers have requested that Agent and Lenders enter into this
Amendment to make certain changes to the Credit Agreement, and Agent and the
Lenders are willing to amend the Credit Agreement, subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:


I.
DEFINITIONS



1.1    Interpretation. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Credit Agreement.


1.2    Amendment to Section 6.12. Section 6.12 of the Credit Agreement is hereby
amended by inserting the following clause (e) immediately at the end of such
section immediately following clause (d) thereof:


(e)    sales of Inventory to Desso Masland Hospitality at Borrowers’ cost so
long as the aggregate outstanding amount of such sales for which Borrowers have
not been repaid in cash does not exceed $3,000,000 at any time (it being agreed
that, without limiting the generality of any other provision of this Agreement,
Borrowers shall report such outstanding amount to Agent contemporaneously with
the monthly (or weekly, as applicable) Collateral reports required by Section
5.2 and Schedule 5.2).

1

--------------------------------------------------------------------------------




1.3    Additional Definitions. As used herein, the following terms shall have
the meanings given to them below, and the Credit Agreement is hereby amended to
include, in addition and not in limitation, the following:


“Desso Masland Hospitality” means Desso Masland Hospitality LLC, a Tennessee
limited liability company and a joint venture between one or more Borrowers, on
one hand, and Desso, Inc. on the other hand.


“Ninth Amendment” means the Ninth Amendment to Credit Agreement, dated as of
March 26, 2014, by and among Borrowers, Lenders and Agent, as acknowledged and
agreed to by the Guarantors.


“Ninth Amendment Effective Date” shall have the meaning given to such term in
Section II of the Ninth Amendment.


1.4    Amendment to Clause (m) of Definition of Permitted Investments. The
definition of “Permitted Investments” in Schedule 1.1 of the Credit Agreement is
hereby amended by deleting clause (m) thereof and inserting the following in
lieu thereof:
“(m)    (i) so long as no Event of Default has occurred and is continuing or
would result therefrom, the ColorMaster Purchase, (ii) so long as no Event of
Default has occurred and is continuing or would result therefrom, the Robertex
Acquisition, (iii) so long as no Event of Default has occurred and is continuing
or would result therefrom, the Atlas Acquisition, and (iv) so long as no Event
of Default has occurred and is continuing or would result therefrom, and the
Payment Conditions have been satisfied, any other Investments (including
Acquisitions) other than Investments in Desso Masland Hospitality and Dixie
Shanghai;”


1.5    Amendment to Add New Clause (o) to Definition of Permitted Investments.
The definition of “Permitted Investments” in Schedule 1.1 of the Credit
Agreement is hereby amended by inserting the following immediately prior to the
period at the end of such definition:


“, and (o) Investments of the Borrowers in Desso Masland Hospitality so long as
(i) such Investments do not exceed $500,000 in the aggregate, (ii) such
Investments are made within 12 months following the Ninth Amendment Effective
Date, and (iii) Borrowers provide at least 10 Business Days’ prior written
notice to Agent of each such Investment”.


II.
CONDITIONS PRECEDENT



This Amendment shall become effective as of the date hereof (the “Ninth
Amendment Effective Date”), subject to the following conditions precedent having
been satisfied or waived by Agent:


2.1    Execution of Amendment. Agent shall have received fully executed
counterparts of this Amendment, duly authorized, executed and delivered by each
Borrower, Guarantor and the Required Lenders.


2.2    Accuracy of Representations and Warranties. Each of the representations
and warranties of the Loan Parties set forth in Section 4 of the Credit
Agreement shall be true and correct

2

--------------------------------------------------------------------------------




in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof).


2.3    Joint Venture Documents. Agent shall have received a true, correct and
complete copy of the limited liability company agreement for Desso Masland
Hospitality and any other agreement, document or instrument executed in
connection therewith, certified as such by an officer of Borrowers.


2.4    Other Documents. Agent shall have received such other agreements,
documents, instruments and information executed and/or delivered by the Loan
Parties as Agent may reasonably request.


III.
MISCELLANEOUS



3.1    Joint Venture Excluded from the Borrowing Base. For the avoidance of
doubt, and without limiting the generality of any provision of the Credit
Agreement, the Borrowers acknowledge and agree that (a) no assets of Desso
Masland Hospitality (including any Inventory sold to Desso Masland Hospitality
by any Borrower) shall be included in the Borrowing Base unless and until (i)
such assets are acquired by a Borrower on terms and conditions and pursuant to
documentation acceptable to Agent and Lenders, and (ii) such assets qualify as
Eligible Accounts or Eligible Inventory, as applicable; and (b) no Accounts
owing by Desso Masland Hospitality to any Borrower shall be included in the
Borrowing Base at any time.


3.2    No Additional Obligations. The Borrowers acknowledge and agree that the
execution, delivery and performance of this Amendment shall not create (nor
shall the Borrowers rely upon the existence of or claim or assert that there
exists) any obligation of any of Agent or Lenders to consider or agree to any
other amendment of or waiver or consent with respect to the Credit Agreement or
any other instrument or agreement to which Agent or any Lender is a party
(collectively, an “Additional Amendment” or “Consent”), and in the event that
Agent and the Lenders subsequently agree to consider any requested Additional
Amendment or Consent, neither the existence of this Amendment nor any other
conduct of Agent or the Lenders related hereto, shall be of any force or effect
on the Lenders’ consideration or decision with respect to any such requested
Additional Amendment or Consent, and the Lenders shall not have any obligation
whatsoever to consider or agree to any such Additional Amendment or Consent.


3.3    Acknowledgments and Stipulations. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower acknowledges, stipulates and agrees
that (a) the Loan Documents executed by each Borrower are legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally; (b) the
Liens granted by each Borrower to Agent in the Collateral are valid and duly
perfected, first priority Liens, subject only to Permitted Liens; (c) each of
the recitals contained at the beginning of this Amendment is true and correct;
and (d) prior to executing this Amendment, each Borrower consulted with and had
the benefit of advice of legal counsel of its own selection and has relied upon
the advice of such counsel, and in no part upon the representation of Agent, any
Lender or any counsel to Agent or any Lender concerning the legal effects of
this Amendment or any provision hereof.


3.4    Additional Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that on the Ninth Amendment Effective Date and
after giving effect to the amendments and waivers contained herein: (a) the
representations and warranties contained in Section

3

--------------------------------------------------------------------------------




4 of the Credit Agreement shall be correct in all material respects on and as of
such date as though made on and as of such date, (b) no Default or Event of
Default exists under the Credit Agreement on and as of such date. Without
limitation of the preceding sentence, each Borrower hereby expressly re-affirms
the validity, effectiveness and enforceability of each Loan Document to which it
is a party (in each case, as the same may be modified by the terms of this
Amendment).


3.5    Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes or modifications to the Credit Agreement or any of the other Loan
Documents are intended or implied, and in all other respects, the Credit
Agreement and each of the other Loan Documents is hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Credit Agreement or any of the other Loan
Documents are inconsistent with the provisions of this Amendment, the provisions
of this Amendment shall control. All references in the Credit Agreement
(including without limitation the Schedules thereto) to the “Agreement” and all
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to refer to the Credit Agreement, as amended hereby.


3.6    Further Assurances. The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.


3.7    Governing Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


3.8    Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.


3.9    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


3.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


[Remainder of Page Intentionally Left Blank]



4

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWERS:
THE DIXIE GROUP, INC.


By:   /s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:VP/CFO
 
CANDLEWICK YARNS, LLC


By:  /s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President
 
FABRICA INTERNATIONAL, INC.


By:   /s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President
 
TDG OPERATIONS, LLC


By:  /s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President



AGENT AND LENDERS:
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender


By: /s/ Gary J. Forlenza, Jr.
Name:Gary J. Forlenza, Jr.
Title:Vice President
 
BANK OF AMERICA, N.A.,
as a Lender


By: /s/ Robert B. H. Moore
Name: Robert B. H. Moore
Title: Senior Vice President




5

--------------------------------------------------------------------------------




GUARANTOR’S ACKNOWLEDGEMENT


The undersigned, a guarantor of the Obligations of THE DIXIE GROUP, INC., a
Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited
liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California
corporation (“Fabrica”), TDG OPERATIONS, LLC, a Georgia limited liability
company, formerly known as Masland Carpets, LLC (“TDG”; together with Dixie,
Candlewick and Fabrica, are referred to hereinafter each individually as a
“Borrower”, and collectively, the “Borrowers”), under and as defined in that
certain Credit Agreement, dated as of September 13, 2011, as amended by the
First Amendment to Credit Agreement, dated as of November 2, 2012, the Second
Amendment to Credit Agreement, dated as of April 1, 2013, the Third Amendment to
Credit Agreement, dated as of May 22, 2013, the Fourth Amendment to Credit
Agreement, dated as of July 1, 2013, the Fifth Amendment to Credit Agreement,
dated as of July 30, 2013, the Sixth Amendment to Credit Agreement dated as of
August 30, 2013, the Seventh Amendment to Credit Agreement dated as of January
20, 2014, the Eighth Amendment to Credit Agreement dated as of March 14, 2014,
the Ninth Amendment to Credit Agreement (the “Ninth Amendment”), dated as of the
date hereof (as amended, restated, supplemented, or otherwise modified prior to
the date hereof, the “Credit Agreement”) among the Borrowers, the lenders party
thereto (the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”), hereby
(a) acknowledges receipt of the foregoing Ninth Amendment; (b) consents to the
terms thereof and the execution thereof by the Borrowers; (c) reaffirms its
obligations pursuant to the terms of the Guaranty Agreement, dated as of
September 13, 2011, by the undersigned in favor of Agent and Lenders (the
“Guaranty”); and (d) acknowledges that Agent and the Lenders may amend, restate,
extend, renew or otherwise modify the Credit Agreement and any indebtedness or
agreement of the Borrowers, or enter into any agreement or extend additional or
other credit accommodations to the Borrowers, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for the Borrowers’ present and future
Obligations. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.


 
C-KNIT APPAREL, INC.


By:  /s/ Jon A. Faulkner
Name:Jon A. Faulkner
Title:President






6